Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
Nos. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, and
                                  04-13-00679-CR

                                     Matt BERNAL,
                                       Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
   Trial Court Nos. 2012CR9915, 2012CR9914, 2012CR9913, 2012CR9907, 2012CR9908,
           2012CR9909, 2012CR9910, 2012CR9911, 2012CR9905, 2012CR9906
                          Honorable Sid L. Harle, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, these appeals are
DISMISSED. Bernal’s motion, titled “Motion for Rehearing and Abatement of Appeal or
Alternative Relief,” is DENIED.

      SIGNED December 4, 2013.


                                            _____________________________
                                            Karen Angelini, Justice